L. CHARLES WRIGHT, Retired Appellate Judge.
Ed Hampton filed actions for unlawful detainer and for past-due rent in the District Court of Cherokee County against Earl Keasler. The district court entered a judgment in favor of Hampton for possession of the premises and for past-due rent. Keasler timely filed notice of appeal to the circuit court. Along with the notice of appeal, Keasler filed a counterclaim seeking specific performance of the lease agreement. The circuit court denied Keasler’s request for specific performance and en*1243tered an order determining the amount of past-due rent. Keasler filed a motion for new trial, which was denied. Keasler appeals pro se.
From what we are able to glean from Keasler’s “brief,” he contends “that he had the right to retain possession of the property under [Ajlabama law 35-9-84,” “that there is a genuine issue of material fact to be decided by the jury as to the fraudulent and tortious conduct of the appellee,” and “that the trial court did err in denying appellant[’s] motion for a new trial”. Throughout his argument Keasler complains of “fraud” and ineffectiveness of trial counsel.
The argument is disjointed and incomprehensible and reflects facts not found in the record. The record before this court consists only of the clerk’s record. We are unable to determine exactly what transpired in the trial court concerning Keas-ler’s allegations.
This court “cannot presume the existence of facts of which the record is silent and make it a ground for reversal.” Dais v. State ex rel. Davis, 420 So.2d 278, 279 (Ala.Civ.App.1982) (citation omitted). With such an insufficient argument and record before us, we are precluded from entertaining Keasler’s allegations of error.
The judgment is affirmed.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.